Citation Nr: 9924931	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-10 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to November 
1974.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which declined to reopen the 
claim of service connection for a bilateral knee disorder.  


FINDINGS OF FACT

1.  The Board in a March 1992 decision affirmed a March 1991 
denial of service connection for a bilateral knee disorder by 
the RO.

2.  Evidence received since the March 1992 Board decision 
includes numerous clinical records not previously considered 
which bear directly and substantially on the specific matter 
under consideration regarding the issue of service connection 
for a bilateral knee disorder and must be considered in order 
to fairly decide the veteran's claim.

3.  A bilateral knee disorder was not evident in service or 
for many years thereafter; competent medical evidence does 
not show a link between the veteran's current bilateral knee 
disorder and the veteran's active service, or any in-service 
injury or trauma.


CONCLUSIONS OF LAW

1.  The March 1992 Board decision affirming the denial of 
service connection for a bilateral knee disorder is final.  
38 U.S.C.A. § 4004(c) (West 1988) (now 38 U.S.C.A. § 7105 
(West 1991)); 38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104 
(West 1991); 38 C.F.R. § 19.193 (1991) (now 38 C.F.R. 
§ 20.1103 (1998).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a bilateral knee 
disorder.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The veteran has not presented a well-grounded claim of 
service connection for a bilateral knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for diagnosis or 
treatment of a bilateral knee disorder.  A September 1974 
Medical Evaluation Board examination report notes that the 
veteran was admitted to the Naval Regional Medical Center in 
June 1974 with a diagnosis of nephrotic syndrome.  The 
veteran gave a history of headache, general malaise, fever, 
and chills three weeks prior to admission, which resolved 
spontaneously over one week without medical attention.  He 
reported swelling and pain in both knees one week prior to 
admission, and noted increased swelling of the ankles and 
thighs up to the sides of the hips.  In addition, he noted 
facial puffiness and general migratory joint discomfort three 
days prior to his hospitalization.  Physical examination on 
admission revealed 3+ pitting edema up to the mid-thoracic 
spine, including the ankles, knees and hips.  The final 
assessment was acute proliferative glomerulonephritis; and 
possible serum sickness.  It was determined that the veteran 
was unable to carry out the normal activities and duties of 
service, and the case was referred to the Physical Evaluation 
Board for disposition.

During the Physical Evaluation Board proceeding, the veteran 
testified that his knees swelled after prolonged standing.  
Transcript (T.) at 6.  Further, he related that he became 
weak from standing on his feet "too long." T. at 8.  The 
veteran reported that this condition was caused by his 
"kidneys, or back pains, or...knees, or something to th[at] 
effect."  T. at 8. 

VA and private outpatient records show treatment for various 
complaints, including pain and swelling of the knees, from 
December 1974 to March 1991.  While a July 1975 VA 
examination notes complaints of pain in both knees on 
prolonged standing, objective findings were normal.  On VA 
examination in April 1982, the veteran reported that he 
experienced swelling of both knees in service, and that he 
continued to experience occasional swelling of the knees 
after standing for a couple of hours.  He explained that the 
swelling usually subsided with rest and hot packs.  A 
physical examination of the musculoskeletal system was 
normal.  The pertinent diagnosis was swelling of the knees, 
by history, which is not symptomatic at the present time.  A 
February 1991 VA outpatient treatment record notes a nine day 
history of pain and swelling in both knees.  The veteran 
denied a history of trauma or twisting the knees.  An X-ray 
of the knees was normal.

In March 1991, the veteran filed a claim of entitlement to 
service connection for a bilateral knee disorder.  A June 
1991 rating decision denied the veteran's claim for service 
connection on both a direct and secondary basis, noting that 
a bilateral knee disability was not demonstrated.  The 
veteran filed a notice of disagreement (NOD) with this 
decision the following month, and submitted a substantive 
appeal (Form 1-9) in August 1991. 

A March 1992 Board decision denied the veteran's claim of 
entitlement to service connection on both a direct and 
secondary basis, finding the claim not well-grounded.  
Specifically, the Board pointed out that a knee disability 
was not currently demonstrated by competent medical evidence.

In November 1997, the veteran attempted to reopen his claim 
for service connection for a bilateral knee disorder.  An 
February 1998 rating decision denied the veteran's claim on 
the basis that he had not submitted new and material evidence 
to reopen his claim.  The veteran filed a NOD with the 
decision the following month, and submitted a substantive 
appeal in June 1998, perfecting his appeal.

During a September 1998 personal hearing, the veteran 
testified that he first experienced pain and swelling of the 
knees during service while at the rifle range.  T. at 1.  He 
reported that he experienced "severe swelling problems" 
with his knees one or two weeks prior to being hospitalized 
for treatment of his acute proliferative glomerulonephritis.  
T. at 2.  He stated that he continues to experience swelling 
of the knees, as well as pain, clicking, and knee locking.  
T. at 2.  He explained that while he could initially treat 
the swelling with Tylenol, elevation and heat pads, he now 
experiences difficulty with standing and walking, and is 
unable to run.  T. at 2.  

The veteran stated that he received VA outpatient treatment 
following his discharge from service.  T. at 2.  According to 
the veteran, he reported his knee symptoms to his treating 
physicians, but received no direct treatment for them.  T. at 
2-3.  He opined that his doctors were primarily concerned 
with treating his kidney disorder, and often overlooked his 
bilateral knee disability.  T. at 2.  The veteran stated that 
he decided to file a claim of entitlement to service 
connection in March 1991, because his bilateral knee 
disability increased in severity, and he was no longer able 
to control the pain with Tylenol.  T. at 3.  He indicated 
that while his current knee pain can be quite painful and 
limiting at times, it does not prevent him from accomplishing 
activities that need to get done.  T. at 4.

In October 1998, VA outpatient treatment records were 
associated with the veteran's claims file.  A March 1991 
report notes that the veteran was taking Motrin for bilateral 
knee pain.  While the medication was noted to be somewhat 
effective, the veteran continued to experience pain.  The 
veteran presented for routine follow-up visits for his knee 
pain in July 1991 and December 1991.  A June 1993 record 
notes complaints stiff and aching knees, and a recent history 
of right hip stiffness.  Arthralgia of the knees and right 
hip was diagnosed.  A January 1994 record notes a history of 
periodic bilateral knee pain and swelling beginning the 
previous year.  

In January 1995, the veteran gave a history of bilateral knee 
pain since 1974, with right knee pain greater than left.  The 
diagnostic impression was possible meniscus tear.  A March 
1995 MRI of the left knee showed small joint effusion 
possibly secondary to gout.  There was no evidence of 
ligamentous, meniscal, soft tissue or bone injury.  

A one-week history of bilateral knee pain with swelling is 
noted in a November 1997 outpatient treatment record.  The 
veteran related that this was the most severe episode of 
swelling with pain that he had experienced.  The final 
assessment was synovitis vs DJD vs gouty arthritis.  A June 
1998 follow-up treatment record notes that the veteran's knee 
swelling was getting worse.  An August 1998 MRI of the right 
knee revealed a slight increased signal intensity involving 
the posterior horn of the meniscus consistent with a small 
tear.  Marrow signal and soft tissue finding was of a small 
bone island within the lateral femoral condyle with medial 
tibial plateau small bone contusion without edema.  It was 
noted that visualization of the anterior cruciate ligament 
was less than optimal, and a partial disruption without frank 
tear could not be excluded.  The veteran received treatment 
for chronic right knee pain in September 1998.

Lay statements from the veteran's wife and cousin were 
submitted in January 1999, in support of the veteran's claim.  
The veteran's wife reported that her husband has complained 
about his knees since the couple met in 1976, and indicated 
that his knees have become progressively worse in recent 
years.  The veteran's cousin related that the veteran lived 
with her following his discharge in 1974, and that he had 
problems with his knees at that time.

Based on this evidence, a January 1999 hearing officer's 
decision found that the veteran had not submitted new and 
material evidence to reopen his claim.

Analysis

New and Material Evidence

As indicated above, a March 1992 Board decision denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder on both a direct and secondary basis.  
Decisions of the Board are final and not subject to revision 
on the same factual basis, but may be reopened on the 
submission of new and material evidence. 38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board notes that in the RO's statement of the case and 
its subsequent decisions on the veteran's claim, 
determinations as to whether the veteran had submitted "new 
and material evidence" were based on a standard since 
overruled by the Court of Appeals for the Federal Circuit in 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
Federal Circuit in Hodge has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Since the Board decision in March 1992, numerous pieces of 
evidence have been submitted or otherwise associated with the 
claims file.  Much of this evidence is new in that it has not 
been previously considered in connection with this claim.  
Given the current state of the case law, the Board will 
proceed on the premise that some of this additional evidence 
is material under the ambiguous guideline set out in Hodge.  
The new evidence includes medical diagnoses of several knee 
disabilities.  As the Board's decision in 1992 that the claim 
was not well grounded was based upon the premise that there 
was no knee disability then shown by competent medical 
evidence, the Board believes that the fact that the new 
evidence establishes potential knee disabilities is 
sufficient to create "a more complete picture of the 
circumstances" surrounding the claim that must be considered 
in order to fairly decide the merits of the veteran's claim.. 
The newly submitted evidence also includes testimony given by 
the veteran during a September 1998 personal hearing, and lay 
statements offered by the veteran's cousin and wife.  Whether 
this type of evidence contributes to a more complete picture 
is doubtful, and the Board does not find that it is material.  

Given the nature of the veteran's claim, the Board will 
proceed initially on the premise that there is new and 
material evidence sufficient to reopen the claim of service 
connection for a bilateral knee disorder.  In view of the 
foregoing, the Board will review the claim de novo.    

Service Connection for a Bilateral Knee Disorder

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991). ).  In addition, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (1998).  Service connection 
may also be allowed on a presumptive basis for certain 
disabilities, including arthritis, if the disability becomes 
manifest to a compensable degree within 1 year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy, 1 Vet. App. at 81.  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Based on the entire evidence of record, as discussed above, 
the Board finds that the claim of service connection for a 
bilateral knee disorder is not well grounded.  A bilateral 
knee disorder was not shown at any time during active service 
or for many years thereafter.  While the service medical 
records note complaints of pain and swelling of the knees, as 
well as various other joints, this symptomatology was found 
to be related to the veteran's acute proliferative 
glomerulonephritis, rather than a knee disorder.  No further 
pertinent reports or clinical findings were indicated during 
active service.  Likewise, the veteran's current knee 
disorder was not diagnosed until nearly 20 years after his 
separation from service.  

In this case, the only evidence of record before the Board 
specifically linking the veteran's bilateral knee disorder to 
service consists of his own contentions, and lay statements 
offered by his wife and cousin.  Such evidence is 
insufficient to well ground the claim because these parties 
are not shown to be competent to offer evidence requiring 
medical experience and specialized medical knowledge and 
skill.  Grottveit, 5 Vet. App. at 93.  Although the veteran, 
his wife, and his cousin are competent to state the nature of 
symptoms which they personally observe, including joint pain 
and swelling, see Cartright, 2 Vet. App. 24, they are not 
competent to provide a medical diagnosis or to relate the 
veteran's current knee disorder to service.  Likewise, the 
Board finds that neither the veteran's lay assertions nor the 
lay evidence of his wife and cousin can well ground the claim 
under 38 C.F.R. § 3.303.  While they are competent to 
describe manifestations perceptible to a lay party, they are 
not competent to link those manifestations to an underlying 
disability that is not perceptible to a lay party.  In this 
case, the disabilities at issue involve the internal 
structures of the knee which clearly are not perceptible to a 
lay party.   Savage, supra.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Alternatively, the Board observes the language in Hodge may 
also be read for the proposition that the new evidence 
contributing a "more complete picture" must also 
specifically address the "origin" of the veteran's injury 
or disability.  If this is a correct reading of Hodge, then a 
finding that the neither the "old" nor the "new" evidence 
includes competent evidence to establish a causal 
relationship between disabilities currently shown and disease 
or injury incurred or aggravated in service would also lead 
to the conclusion that new and material evidence has not been 
submitted to reopen the claim.  In other words, if the new 
evidence, even considered in light of the old evidence, fails 
to shed light on the "origin" of the injury or disability 
at issue, it is not "material."  



ORDER

New and material evidence having been presented in support of 
the claim of service connection for a bilateral knee 
disorder, the claim is reopened.

Service connection for a bilateral knee disorder is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

